Exhibit 10.7

 

GUARANTY

 

GUARANTY, dated as of May     , 2005 made by the undersigned (each, a
“Guarantor” and, collectively, the “Guarantors”), in favor of HBK INVESTMENTS
L.P., in its capacity as collateral agent (in such capacity, the “Collateral
Agent”) on behalf of the “Buyers” (as defined below) party to the Securities
Purchase Agreement, dated as of even date herewith (as amended, restated or
otherwise modified from time to time, the “Securities Purchase Agreement”).

 

W I T N E S S E T H :

 

WHEREAS, Avanex Corporation, a Delaware corporation (the “Parent”) and each
party listed as a “Buyer” on the Schedule of Buyers attached thereto are parties
to a Securities Purchase Agreement;

 

WHEREAS, the Parent and the Guarantors have each executed and delivered a
Security Agreement dated as of even date herewith, in favor of the Collateral
Agent (as amended, restated or otherwise modified from time to time, the
“Security Agreement”);

 

WHEREAS, it is a condition precedent to the Buyers’ obligation under the
Securities Purchase Agreement that each Guarantor execute and deliver to the
Collateral Agent a guaranty guaranteeing all of the obligations of the Parent
thereunder; and

 

WHEREAS, each Guarantor has determined that its execution, delivery and
performance of this Guaranty directly benefit, and are within the corporate
purposes and in the best interests of, such Guarantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with the Collateral Agent as follows:

 

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the “Notes” (as defined therein) issued pursuant thereto (as such
Notes may be amended, restated, replaced or otherwise modified from time to time
in accordance with the terms thereof, collectively, the “Notes”) for a statement
of the terms thereof. All terms used in this Guaranty, which are defined in the
Security Agreement, the Securities Purchase Agreement or the Notes and not
otherwise defined herein, shall have the same meanings herein as set forth
therein.

 

SECTION 2. Guaranty. Each Guarantor hereby unconditionally and irrevocably,
jointly and severally, guarantees the punctual payment, as and when due and
payable, by stated maturity or otherwise, of all Obligations of the Parent from
time to time owing by it in respect of the Securities Purchase Agreement, the
Notes and the other “Transaction Documents” (as defined in the Securities
Purchase Agreement), including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Parent or any
Guarantor, whether or not the payment of such interest is unenforceable or is
not allowable due to the existence of such Insolvency Proceeding), and all fees,
commissions, expense

 



--------------------------------------------------------------------------------

reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents (such obligations, to the extent not paid
by the Parent, being the “Guaranteed Obligations”), and agrees to pay any and
all expenses (including reasonable counsel fees and expenses) reasonably
incurred by the Collateral Agent and the Buyers in enforcing any rights under
this Guaranty. Without limiting the generality of the foregoing, each
Guarantor’s liability hereunder shall extend to all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Parent to the Collateral
Agent and the Buyers under the Securities Purchase Agreement and the Notes but
for the fact that they are unenforceable or not allowable due to the existence
of an Insolvency Proceeding involving any Guarantor or the Parent (each, a
“Transaction Party”).

 

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a) Each Guarantor, jointly and severally, guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent or the Buyers with respect thereto. The
obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce such obligations, irrespective of
whether any action is brought against any Transaction Party or whether any
Transaction Party is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives, to the extent
permitted by law, any defenses it may now or hereafter have in any way relating
to, any or all of the following:

 

(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;

 

(iii) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

 

(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or

 

(v) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Collateral Agent or the
Buyers that might otherwise constitute a defense available to, or a discharge
of, any Transaction Party or any other guarantor or surety.

 

- 2 -



--------------------------------------------------------------------------------

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent, the Buyers or any other
Person upon the insolvency, bankruptcy or reorganization of any Transaction
Party or otherwise, all as though such payment had not been made.

 

(b) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the indefeasible cash payment in full of the Guaranteed
Obligations (other than inchoate indemnity obligations) and all other amounts
payable under this Guaranty and shall not terminate for any reason prior to the
Maturity Date (other than payment in full of the Notes) and (ii) be binding upon
each Guarantor and its respective successors and assigns. This Guaranty shall
inure to the benefit of and be enforceable by the Collateral Agent, the Buyers
and their successors, pledgees, transferees and assigns. Without limiting the
generality of the foregoing sentence, any Buyer may pledge, assign or otherwise
transfer all or any portion of its rights and obligations under any Transaction
Document to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Buyer herein or
otherwise, in each case as provided in the Securities Purchase Agreement.

 

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Collateral Agent or the Buyers exhaust any right or take
any action against any Transaction Party or any other Person or any Collateral.
Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated herein and that the waiver set
forth in this Section 4 is knowingly made in contemplation of such benefits.
Each Guarantor hereby waives any right to revoke this Guaranty, and acknowledges
that this Guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Collateral Agent and the Buyers against any Transaction Party or any other
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from any Transaction Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations (other than inchoate
indemnity obligations) and all other amounts payable under this Guaranty shall
have indefeasibly been paid in full in cash. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the later of the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be held in
trust for the benefit of the Collateral Agent and the Buyers and shall forthwith
be paid to the Collateral Agent and the Buyers to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the

 

- 3 -



--------------------------------------------------------------------------------

Transaction Document, or to be held as Collateral for any Guaranteed Obligations
or other amounts payable under this Guaranty thereafter arising. If (a) any
Guarantor shall make payment to the Collateral Agent and the Buyers of all or
any part of the Guaranteed Obligations, and (b) all of the Guaranteed
Obligations (other than inchoate indemnity obligations) and all other amounts
payable under this Guaranty shall indefeasibly be paid in full in cash, the
Collateral Agent and the Buyers will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.

 

SECTION 6. Representations, Warranties and Covenants. Each Guarantor hereby
represents and warrants as follows:

 

(a) Such Guarantor (i) is a corporation, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization as set
forth on the first page hereof, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and to
execute and deliver this Guaranty and each other Transaction Document to which
such Guarantor is a party, and to consummate the transactions contemplated
hereby and thereby and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary except where the failure to be so qualified would not
result in a Material Adverse Effect.

 

(b) The execution, delivery and performance by such Guarantor of this Guaranty
and each other Transaction Document to which such Guarantor is a party (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on such
Guarantor or its properties, (iii) do not and will not result in or require the
creation of any lien (other than pursuant to any Transaction Document) upon or
with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to it or its operations or any of its properties.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Guarantor of this Guaranty or any of
the other Transaction Documents to which such Guarantor is a party, except as
otherwise described in the Security Agreement.

 

(d) Each of this Guaranty and the other Transaction Documents to which such
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, suretyship or other similar laws and
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

- 4 -



--------------------------------------------------------------------------------

(e) There is no pending or, to the best knowledge of such Guarantor, threatened
action, suit or proceeding against such Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other governmental
authority or any arbitrator that (i) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (ii) relates to this Guaranty
or any of the other Transaction Documents to which such Guarantor is a party or
any transaction contemplated hereby or thereby.

 

(f) Such Guarantor (i) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents, and (ii) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Parent and the
other Transaction Parties, and has no need of, or right to obtain from the
Collateral Agent or any Buyer, any credit or other information concerning the
affairs, financial condition or business of the Parent or the other Transaction
Parties that may come under the control of the Collateral Agent or any Buyer.

 

(g) Such Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations, it will comply with each of the covenants
(except to the extent applicable only to a public company) which are set forth
in Section 4 of the Securities Purchase Agreement as if such Guarantor were a
party thereto.

 

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent or any Buyer may, and is hereby
authorized to, at any time and from time to time, without notice to any
Guarantor (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Collateral Agent or any Buyer to or for
the credit or the account of any Guarantor against any and all obligations of
any Guarantor now or hereafter existing under this Guaranty or any other
Transaction Document, irrespective of whether or not any Collateral Agent or any
Buyer shall have made any demand under this Guaranty or any other Transaction
Document and although such obligations may be contingent or unmatured. The
Collateral Agent and each Buyer agrees to notify the relevant Guarantor promptly
after any such set-off and application made by the Collateral Agent or such
Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Collateral Agent and
the Buyers under this Section 7 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent and the Buyers may have under this Guaranty or any other Transaction
Document in law or otherwise.

 

SECTION 8. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Guarantor, to it at its address set forth on the signature page hereto,
or if to the Collateral Agent, to it at its address set forth in the Securities
Purchase Agreement; or as to either such Person at such other address as shall
be designated by such Person in a written notice to such other Person complying
as to delivery with the terms of this Section 8. All such notices and other
communications shall be effective (i) if mailed (by certified mail, postage
prepaid and return receipt requested), when received or three Business Days
after deposited in the mails, whichever occurs first; (ii) if telecopied, when
transmitted and confirmation is received, provided same is on a Business Day

 

- 5 -



--------------------------------------------------------------------------------

and, if not, on the next Business Day; or (iii) if delivered, upon delivery,
provided same is on a Business Day and, if not, on the next Business Day.

 

SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE STATE AND FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR
HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH GUARANTOR HEREBY
IRREVOCABLY APPOINTS THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS ITS
AGENT FOR SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT ITS ADDRESS
FOR NOTICES AS SET FORTH ON THE SIGNATURE PAGE HERETO AND TO THE SECRETARY OF
STATE OF THE STATE OF DELAWARE, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT AND THE BUYERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN
ANY OTHER JURISDICTION. EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY
GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION
DOCUMENTS.

 

SECTION 10. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS
UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY OR THE
OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH GUARANTOR
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR

 

- 6 -



--------------------------------------------------------------------------------

ATTORNEY OF THE COLLATERAL AGENT OR ANY BUYER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE COLLATERAL AGENT OR ANY BUYER WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS. EACH
GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE COLLATERAL AGENT AND THE BUYERS ENTERING INTO THIS AGREEMENT.

 

SECTION 11. Taxes.

 

(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the Securities Purchase
Agreement and shall be made without set-off, counterclaim, deduction or other
defense. All such payments shall be made free and clear of and without deduction
for any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding franchise
taxes and taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed on the net income of the Buyers by the
jurisdiction in which such Buyer is organized or where it has its principal
lending office (all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities, collectively or individually, “Taxes”).
If any Guarantor shall be required to deduct or to withhold any Taxes from or in
respect of any amount payable hereunder or under any other Transaction Document;

 

(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Collateral Agent or the Buyers pursuant to this sentence)
the Collateral Agent or the Buyers receive an amount equal to the sum they would
have received had no such deduction or withholding been made,

 

(ii) such Guarantor shall make such deduction or withholding,

 

(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and

 

(iv) as promptly as possible thereafter, such Guarantor shall send the
Collateral Agent and the Buyers an official receipt (or, if an official receipt
is not available, such other documentation as shall be satisfactory to the
Collateral Agent or the Buyers, as the case may be) showing payment. In addition
but excluding taxes, charges, levies, imposts, deductions and withholdings
excluded from the definition of Taxes, such Guarantor agrees to pay any present
or future taxes, charges or similar levies which arise from any payment made
hereunder or from the execution, delivery, performance, recordation or filing
of, or otherwise with respect to, this Agreement or any other Transaction
Document other than any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(collectively, “Other Taxes”).

 

- 7 -



--------------------------------------------------------------------------------

(b) Each Guarantor hereby, jointly and severally, indemnifies and agrees to hold
the Collateral Agent and the Buyers harmless from and against Taxes or Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 11) paid by the Collateral
Agent or any Buyer and any liability (including penalties, interest and expenses
for nonpayment, late payment or otherwise) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be paid within 30 days from the date on
which the Collateral Agent or any Buyer makes written demand therefor, which
demand shall identify the nature and amount of Taxes or Other Taxes.

 

(c) If any Guarantor fails to perform any of its obligations under this Section
11, each Guarantor shall, jointly and severally, indemnify the Collateral Agent
and the Buyers for any taxes, interest or penalties that may become payable as a
result of any such failure. The obligations of the Parent under this Section 11
shall survive the termination of this Guaranty and the payment of the
Obligations and all other amounts payable hereunder.

 

SECTION 12. Miscellaneous.

 

(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Collateral
Agent, for the benefit of the Buyers, at such address specified by the
Collateral Agent from time to time by notice to such Guarantor.

 

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by such Guarantor and the Collateral
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

(c) No failure on the part of the Collateral Agent or any Buyer to exercise, and
no delay in exercising, any right hereunder or under any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any Transaction Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Collateral Agent and the Buyers provided herein and in the
other Transaction Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law. The rights of the
Collateral Agent and the Buyers under any Transaction Document against any party
thereto are not conditional or contingent on any attempt by the Collateral Agent
and the Buyers to exercise any of their rights under any other Transaction
Document against such party or against any other Person.

 

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(e) This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral

 

- 8 -



--------------------------------------------------------------------------------

Agent and the Buyers hereunder, to the benefit of the Collateral Agent and the
Buyers and their respective successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
any Buyer may assign or otherwise transfer its rights and obligations under the
Securities Purchase Agreement or any other Transaction Document to any other
Person, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Buyers herein or otherwise. Each
Guarantor agrees that each participant shall be entitled to the benefits of
Section 11 with respect to its participation in any portion of the Notes as if
it was a Buyer. None of the rights or obligations of any Guarantor hereunder may
be assigned or otherwise transferred without the prior written consent of the
Collateral Agent.

 

(f) This Guaranty and the other Transaction Documents represent the entire
agreement of each Guarantor, the Collateral Agent and the Buyers with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Collateral Agent or any Buyer relative to
the subject matter thereof not expressly set forth or referred to herein or in
the other Transaction Documents.

 

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

 

(h) THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS (UNLESS EXPRESSLY PROVIDED
TO THE CONTRARY IN ANOTHER TRANSACTION DOCUMENT) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by an
officer thereunto duly authorized, as of the date first above written.

 

AVANEX U.S.A. CORPORATION

By:

       

Name:

       

Title:

       

Address:

 

40919 Encyclopedia Circle

       

Fremont, California 94538

AVANEX INTERNATIONAL CORPORATION

By:

       

Name:

       

Title:

       

Address:

 

40919 Encyclopedia Circle

       

Fremont, California 94538

LAMBDAFLEX, INC.

By:

       

Name:

       

Title:

       

Address:

 

40919 Encyclopedia Circle

       

Fremont, California 94538

 



--------------------------------------------------------------------------------

PEARL ACQUISITION CORP.

By:

       

Name:

       

Title:

       

Address:

 

40919 Encyclopedia Circle

       

Fremont, California 94538

 

- 2 -